DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This communication is a Final Rejection on the merits.  Claims 2-17 are currently pending and considered below.  The documents received on 20 May 2022 have been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 is indefinite since it lacks clarity and therefore causes confusion since the second to last paragraph recites “an auto-stroke spool or an idle strike prevention spool” but then the last paragraph recites “the auto-stroke mode is selected, and, when the spool of idle strike prevention.”  The language appears to require both modes to be selected at the same time.  For the purposes of compact prosecution, the Examiner will define the limitation in the last paragraph as “the auto-stroke mode is selected, OR, when the spool of idle strike prevention.”
Claims 3-17 are also rejected since dependent on Claim 2.
Claim 9 based on the 112b of Claim 2 is indefinite since the interpretation above requires the auto-stroke mode.  The Examiner interprets the limitation of the idle strike prevention mode spool to not be positively claimed if one of ordinary skill in the art elected the auto stroke mode spool.
Claims 10-14 are also rejected since depend on Claim 9.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. KR100966740B1 (Park), and further in view of Autschbach et al. US20150375383A1 (Autschbach).

Regarding Claim 2, Park discloses, A hydraulic hammering device (FIG. 1, #1), comprising: 
a cylinder (FIG. 3, #3, page 4); 
a piston (FIG. 3, #31, page 4) slidably fitted into the cylinder in such a manner as to be capable of advancing and retracting (page 4); 
a first control valve (FIG. 3, #8, page 5) to control advancing and retracting movements of the piston (page 5, lines 201-205); and 
a second control valve (FIG. 4. #7) to select between: 
an auto-stroke mode (page 2, lines 37-44) in which a piston stroke of the piston is switched between a regular stroke and a short stroke that is shorter than the regular stroke (page 2, lines 57-70) and 
an idle strike prevention mode (page 3, lines 118-121, page 4 lines 122-125) in which an inside of a circuit (FIG. 8, page 4, lines 123-125) that is configured to hydraulically drive the piston (31), 
wherein the second control valve (7) includes a spool chamber (FIG. 5 , #52) that comprises an auto-stroke spool (FIG. 4, #71) or an idle strike prevention spool that is slidably fitted into the spool chamber in a replaceable manner, and 
wherein when the spool (71) for auto-stroke is slidably fitted into the spool chamber (#52), the auto-stroke mode is selected, and, when the spool for idle strike prevention is slidably fitted into the spool chamber, the idle strike prevention mode is selected.
Park does not disclose, is decompressed to a pressure that is lower than a working pressure,
However, Autschbach teaches, decompressed to a pressure that is lower than a working pressure (para [0006, 0039, and 0041]).
Therefore, it would have been obvious to one of ordinary skill in the art having the teachings of Autschbach at the effective filling date of the invention and would be motivated to modify the idle strike prevention mode (page 3, lines 118-121, page 4 lines 122-125) as disclosed by Park to include decompression to a pressure lower than a working pressure (paras [0006, 0039, and 0042]) as taught by Autschbach.  Since Autschbach teaches this lowering of working pressure that is known in the art, thereby providing the motivation, and is beneficial to add the aforementioned capability (Autschbach) so as to improve the hydraulic control (Autschbach, para [0050])

Regarding Claim 3, as combined, Park/Autschbach discloses as previously claimed.  Park further discloses, wherein the auto-stroke spool (71) is a cylindrical member (page 5, lines 162-165) having a large-diameter portion and a small diameter portion (FIG. 7 – illustrates larger and smaller diameter portions).

Regarding Claim 4, as combined, Park/Autschbach discloses as previously claimed.  Park further discloses, wherein the large-diameter portion includes an annular communication groove (FIG. 7, #76) disposed on an outer periphery (FIG. 7 – illustrates an outer periphery).

Regarding Claim 5, as combined, Park/Autschbach discloses as previously claimed.   Park further discloses, wherein the annular communication groove (76) is formed to communicate a valve communication port (FIG. 7, #71b) and a cylinder communication port (FIG. 7, #71c) with each other when the auto-stroke spool is moved to a lower end position (FIG. 7 – illustrates lower position).

Regarding Claim 6, as combined, Park/Autschbach discloses as previously claimed.  Park further discloses, wherein a decompression chamber (FIG. 7, #74) is free of communication with a high pressure chamber (FIG. 7 – illustrates high pressure chamber between 73 and 77) thorough the second control valve (FIG. 8 – illustrates free communication between 7).

Regarding Claim 7, as combined, Park/Autschbach discloses as previously claimed.  Park further discloses, wherein the second control valve comprises a decompression port (FIG. 7, #71c) and a decompression passage (FIG. 8 – illustrates a decompression passage).

Regarding Claim 8, as combined, Park/Autschbach discloses as previously claimed. Park further discloses, wherein the decompression port and the decompression passage are a drain (FIG. 8, #12, pg. 5, lines 183-198).

Regarding Claim 16, as combined, Park/Autschbach discloses as previously claimed. Park further discloses, wherein the second control valve (7) include a valve communication port (FIG. 7, #71b) and a cylinder communication port (FIG. 7, #71c)  that are free of communication with each other (page 5, lines 178-199.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over, as combined, Park/Autschbach, and further in view of Moore US 20160199969 A1 (Moore).

Regarding Claim 17, as combined, Park/Autschbach discloses as previously claimed. As combined, Park further discloses, wherein the auto-stroke spool (71) or the idle strike prevention spool are replaceable by removing a plug (FIG. 7, #73) and the second control valve (7).

As combined, Park/Autschbach does not disclose, a first sleeve.
However, Moore teaches, a first sleeve (FIG. 2, #46, para [0018])
Therefore, it would have been obvious to one of ordinary skill in the art having the teachings of Moore at the effective filling date of the invention and would be motivated to modify the second control valve (7) as disclosed by Park to include a first sleeve (FIG. 2, #46) as taught by Moore.  Since Moore teaches this structure that is known in the art, thereby providing the motivation, and is beneficial to add the aforementioned first sleeve (Moore, 46) so as to improve the hydraulic control (Moore, para [0022]).


Allowable Subject Matter
Claims 9-15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Applicant is cautioned that Claim 2’s rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, requires an amendment and may change the scope of the invention.  However, the subject matter of Claims 9-15 are still considered objected to.

Response to Arguments
Applicant’s arguments, see Pages 1-2, filed 20 May 2022, with respect to the Claim 2 rejection has been fully considered and are persuasive.  The 112b rejection of Claim 2 has been withdrawn. 

Applicant’s arguments with respect to claim 2 has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Examiner interprets the Autschbach paras that disclose that the pressure is adjustable.  Therefore, the inside of a circuit that is configured to hydraulically drive the piston is decompressed to a pressure that is lower than the working pressure.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS G DEL VALLE whose telephone number is (303)297-4313. The examiner can normally be reached Monday-Friday, 0730 - 1630 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571 270 1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUIS G DEL VALLE/Examiner, Art Unit 3731                                                                                                                                                                                                        01 Aug 2022

/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731